PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/364,036
Filing Date: 29 Nov 2016
Appellant(s): Newton et al.



__________________
Christopher C. Bolten
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 5/28/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 

(2) Response to Argument
In the Remarks, Appellants argued in substance that
Issue #1
A. Claims 1-15, 17-23, 25-26, 28-31, 33-34, and 37-38 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over Newton et al. (U.S. Publication No. 2014/0172970 Al), in view of Fliam et al. (U.S. Publication No. 2013/0204961 Al), in view of Chow et al. (U.S. Patent No. 6,711,632 81), in view of Peuziat et al. (U.S. Publication No. 2011/0295943 Al), and further in view of Pinto et al. (U.S. Publication No. 2013/0041970 Al).
1. Lack of Elements: Independent Claim 1: 
I. “Claim 1 stands rejected as allegedly being unpatentable over Newton, Fliam, Chow, Peuziat, and Pinto.
Independent claim 1 recites a computer-implemented method comprising, by a content delivery (CD) service on a first server in content delivery network (CDN), inter alia, “determining, by said first server, the second server in said CDN is suited to handle (appeal brief pgs. 8-12).
As to point (I), Examiner respectfully disagrees, in light of appellant specification ¶ [0029] “ When a client 108 makes a request for content, the client may be referred to as the requesting client, and the delivery server 106 that the rendezvous system 112 associates with that client request (and that the client first contacts to make the request) may be referred to as the "initial contact" (IC) server or just the initial contact”; [ ¶ 0066 –fig.4] “ Even though, at the time of the request, the rendezvous system 112 considered the initial contact server to be the "best" server for that particular client request, for various reasons, there may be a better choice to provide the requested content to the client.” (Examiner notes regard to fig. 4 and spec. ¶66; initial contact does function as a proxy server). 


In the manner of appellants’ specification, Fliam disclose determining, by said first server, a second server in said CDN is suited to handle said request based on a proximity to the client device by a measure of network cost before migrating said request to the second server (For example, content router 304 may receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 (first server) may select the edge cache server (select the edge server based on the proximity to the client device by a measure of network cost) based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server.  Proximity may be, for example, network proximity, geographic proximity, or a combination of the two.  For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310) (Fliam, ¶ [0034-0037]); Filiam further disclose for example, client device 303 may initially request content item 350 from edge cache server 302 (where the edge cache server 302 function like a proxy server) 
Furthermore, Pinto disclose wherein the second server is determined to be suited to handle said request without having the particular content at a first time of the request (Whenever a subsequent request for that content is made by any client device connected to the proxy server (204), the proxy server retrieves the content (206) from cache rather than having to request that content (210) from the content server (208).) (Pinto, ¶ 25, fig. 2); and wherein the second device serves the particular content at a second time (the client device sends a request for that content (210) to a proxy server (204).  That proxy server then requests the desired content (210) from the content server (208) on behalf of the client device (202).  After the proxy server receives the content (210) from the content server (208), a proxy server caching application (206) running on the proxy server (204) then caches the content (210).  The proxy server (204) also provides that content (210) to the client device (202).  Whenever a subsequent request for that content is made by any client device connected to the proxy server (204), the proxy server retrieves the content (206) from cache rather than having to request that content (210) from the content server (208).) (Pinto, ¶ 25, fig. 2). Examiner would like to point out that Fliam disclose determining, by said first server, a second server in said CDN is suited to handle said request based on a proximity to the client device by a measure of network cost before migrating said request to the second server as cited above, and Pinto was relied up to teach limitation of wherein the second server is determined to be suited to handle said request without having the particular content at a first time of the request, and wherein the second server serves the particular content at a second time.
Thus, substituting the proxy server with the express teaching of Pinto for the edge cache server does not render the prior art of Fliam unsuitable for its intended purpose, especially since Fliam already teaches a edge cache server functioning as a proxy server.

Furthermore examiner does not agree with Appellant’s argument, the prior art need not suggest a combination that addresses the same problem that the applicant addresses, see In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (“In considering motivation in the obviousness analysis, the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made.”). Furthermore, it is not necessary for the prior art to serve the same purpose as that disclosed in Appellant’s Specification in order to support the conclusion that the claimed subject matter would have been obvious. See In re Linter, 458 F.2d 1013, 1016 (CCPA 1972); see also KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 419 (2007) (stating that “neither the particular motivation nor the avowed purpose of the [Appellants] controls” in an obviousness analysis). Our inquiry focuses on whether the Examiner provided “some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” KSR Int’l, 550 U.S. at 418 (citing In re Kahn, 441 F.3d at 988).
II. “…the Examiner asserted that Fliam discloses the feature of “ determining, by said first server, a second server in said CDN is suited to handle said request based on (appeal brief pgs. 12-14).
As to point (II), Examiner respectfully disagrees, in light of appellant specification ¶ [0028] “…Preferably the rendezvous system 112 associates a particular client request with one or more "best" or "optimal" (or "least worst") delivery servers 106 to deal with that particular request. The "best" or "optimal" delivery server(s) 106 may be one(s) that is (are) close to the client (by some measure of network cost) and that is (are) not overloaded.” (Examiner notes appellant specification relates the measure of network cost to proximity). 
Fliam disclose determining, by said first server, a second server in said CDN is suited to handle said request based on a proximity to the client device by a measure of network cost before migrating said request to the second server (For example, content router 304 may receive a request for a content item from one of client devices 303a-d and redirect the client device to request the content item from one of edge cache servers 302a-c. Content router 304 (first server) may select the edge cache server (select the edge server based on the proximity to the client device by a measure of network cost) based on the ability of the edge cache server to serve the requested content item, the proximity between the client device and the edge cache server, and the relative load of the edge cache server.  Proximity may be, for example, network proximity, geographic proximity, or a combination of the two.  For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310) (Fliam, ¶ [0034-0037]), and wherein said first server is converted to a routing device for Proximity may be, for example, network proximity (i.e. network cost), geographic proximity, or a combination of the two.  For example, the proximity between client devices 303a-d and edge cache servers 302a-c in tier 330 may be closer than the proximity between client devices 303a-d and origin server 300 in tier 310) (Fliam, ¶ [0036-0038]). Furthermore, Fliam disclose the proximity may be, for example, network proximity (i.e. network cost), geographic proximity, or a combination of the two, where network proximity does measure the network cost i.e. latency, bandwidth etc.  Appellant claim or the specification doesn’t disclose how the measure of network cost is define or calculated. 

B. Claims 35-36 are rejected under 35 U.S.C. 103 as allegedly being unpatentable over Newton, in view of Fliam, in view of Chow, in view of Peuziat, in view of Pinto, and in further view of Zhu et al. (U.S. Patent No. 7,447,775 B1).
I. “Independent claim 35 recites, a particular server in a content delivery network (CDN), wherein said CDN delivers content on behalf of at least one content provider, said particular server implementing a content delivery (CD) service, said particular 

As to point (I), Examiner respectfully disagrees, in light of appellant specification ¶ [0080] “…After IC hands off the request to BS, the IC essentially acts as a router for that request (at 512 in FIG. 5).  While the handoff (from IC to BS) is transparent to the client, in TCP/IP communication with the BS, the client must get the same IP address as IC.  Therefore the BS must spoof the IP address of the IC on a per connection basis (unless the BS has the same public IP address as the IC, e.g., in an anycast system).” (Examiner notes appellant specification relates spoofing the IC where the IC is proxy or gateway). 
Zhu disclose said second server spoofing an identification of said particular server (identifying client type properties associated with the received request message;  depending on the identified client type properties associated with the received request message, forwarding the request for particular data to one of the at least two different types of servers of the content engine to stream the particular data to the requesting source;  determining that the particular data associated with the received request message is stored in a local storage device associated with the content engine;  and from the server of the content engine to which the received request message is forwarded, transmitting the particular data associated with the request message to the requesting source by bypassing a software communication port on which the request (Zhu, col. 6, lines 15-60; col. 16, lines 26-45). Furthermore, Newton disclose (D) providing said second server with network traffic associated with said request from said client device, said second server to deliver said particular content to said client device (server listens for connection requests from client devices in which service endpoints (second device) are selected and the traffic (network traffic) is migrated to the target; Newton, paragraphs [0516, 1249, 14901]). 
Thus, substituting the spoofing concept of server with the express teaching of Zhu for the providing said second server with network traffic associated with said request from said client device, said second server to deliver said particular content to said client device does not render the prior art of Newton unsuitable for its intended purpose, especially since Newton already teaches CDN delivers content on behalf of at least one content provider, said particular server implementing a content delivery (CD) service.
	 
For the above reasons, it is believed that the rejections should be sustained. (Note: the Examiner has made an earnest effort to properly address each and every Appellant's arguments of the appeal brief. In any event or reason if more explanation is needed, the Examiner will gladly provide as necessary).
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Respectfully submitted,
/Hitesh Patel/           Primary Examiner, Art Unit 2419                                                                                                                                                                                             

6/17/21

Conferees:
/AARON N STRANGE/Primary Examiner, Art Unit 2419      

/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419